F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 29 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    GEORGE MURPHY,

                Plaintiff-Appellant,

    v.                                                    No. 01-4072
                                                    (D.C. No. 00-CV-177-K)
    D.V. DEVENISH; COLBY RUSSELL;                          (D. Utah)
    CASEY NELSON, also known as
    Casey; PRECISION TOWING;
    S. MARTIN,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before KELLY , BALDOCK , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff George Murphy filed a civil rights suit under 42 U.S.C. § 1983

protesting the seizure and impoundment of his vehicle. The district court ruled

that the state defendants enjoyed qualified immunity and that the remaining

defendants did not act under color of state law. Murphy appeals. The parties are

familiar with the facts, so we need not repeat them here. We affirm the judgment

of the district court for substantially the reasons stated by the court in its order

dated March 21, 2001.

      The judgment of the United States District Court for the District of Utah is

AFFIRMED.



                                                       Entered for the Court



                                                       Bobby R. Baldock
                                                       Circuit Judge




                                           -2-